DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 requires “the magnet assembly positioned inferior to the segmented target assembly” (emphasis added). It is unclear as to how the term “inferior” is intended to relate (e.g. below, weaker, less than, etc.) the magnet assembly to the segmented target assembly. Claims 16 and 17 are also rejected as depending on claim 15.
Claim 18 requires “the segmented target assembly having an inner target segment having a plurality of target tiles and an outer target segment having a plurality of target tiles, wherein a first subset of the plurality of target tiles having a first material and wherein a second subset of the plurality of target tiles having a second material, wherein the plurality of target tiles are arranged in an alternating order such that a target tile of the plurality of target tiles having the first material is juxtapositioned between two target tiles of the plurality of target tiles having the second material, and a target tile of the plurality of target tiles having the second material is 33juxtapositioned between two target tiles of the plurality of target tiles having the first material; and a magnet assembly disposed within the housing portion” (emphasis added). Since the claim requires “a plurality of target tiles” for the “inner target segment”, and “a plurality of target tiles” for the “outer target segment”, it is unclear as to which “target segment” (e.g. the inner target segment, the outer target segment, both inner and outer target segments, a distinct target segment, or some variation thereof) is being referred to for each instance of “the plurality of target tiles”.  Claims 19 and 20 are also rejected as depending on claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishin et al (Manufacturability of highly doped Aluminum Nitride films).
With respect to claim 18, Mishin discloses in fig. 1 magnetron system comprising a baseplate defining a housing portion, a segmented target assembly having a lower target segment (i.e. inner target segment) disposed within the housing portion, the inner target segment having a plurality of target pieces (i.e. tiles) and an upper target segment (i.e. outer target segment) having a plurality of target pieces (i.e. tiles), and a magnet assembly disposed within the housing portion (Abstract; fig. 4; II. EQUIPMENT). Mishin further discloses the plurality of target tiles of the inner target segment are attached to a power feedthrough that provides target voltage (Abstract; fig. 4; III. FILM COMPOSITION CONTROL). Mishin further depicts in fig. 1 (see original non-patent literature document at [https://www.amssb.com/assets/pubs/Manufacturability%20of%20highly%20doped%20Aluminum%20Nitride%20films.pdf] for colored fig. 1) that the plurality of targets for the inner target segment has a first subset having a first material (represented by one color of orange, cyan, or green) and a second subset having a second material (represented by a color different from the first subset). In addition colored fig. 1 shows colors (i.e. materials) of the target tiles arranged in an alternating order, wherein a target tile of the first material (example: green color) is juxtaposed (i.e. close together) between two target tiles of the second material (example: orange color), and a target tile of the second material (example: orange color) is juxtaposed (i.e. close together) between two target tiles of the first material (example: green color).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mishin et al (Manufacturability of highly doped Aluminum Nitride films) in view of Abe (US Patent No. 6,143,149).
With respect to claim 1, Mishin discloses in fig. 1 magnetron system comprising a baseplate defining a housing portion, a segmented target assembly having a lower target segment (i.e. inner target segment) disposed within the housing portion, the inner target segment having a plurality of target pieces (i.e. tiles), and a magnet assembly disposed within the housing portion (Abstract; fig. 4; II. EQUIPMENT). Mishin further discloses the plurality of target tiles of the inner target segment are attached to a power feedthrough that provides target voltage (Abstract; fig. 4; III. FILM COMPOSITION CONTROL).
However Mishin is limited in that the power feedthrough having a plurality of electrical contacts is not specifically suggested.
Abe teaches in figs. 2 and 3A a magnetron system comprising a target electrode (i.e. segmented target assembly) [1] divided into four target electrodes [1a]-[1d] (i.e. electrical contacts) each having a target pieces (i.e. tiles) [12a]-[12d] and magnet (abstract; col. 3, lines 2-26), wherein figs. 3A and 4 depicts the electrical contacts [1a]-[1d] and target tiles [12a]-[12d] arranged in a circle, with the target electrode [1] capable of being divided into more than four target tiles as shown (col. 4, lines 24-29), similar to the magnetron system in fig. 1 of Mishin. Abe also teaches in fig. 2 the target electrode [1] is part of a baseplate assembly defining a housing portion and a power source [3] including a power feedthrough (col. 3, lines 4-5), with fig. 3A depicting the power feedthrough is split into the electrical contacts [1a]-[1d] (col. 3, lines 4-15), with each electrical contact of the electrical contacts [1a]-[1d] contacting a respective target tile of the target tiles [12a]-[12d] to provide power individually to each of the target tiles [12a]-[12d] (col. 2, lines 21-29; col. 3, 11-45). Abe cites the advantage of the plurality of electrical contacts as controlling film formation speed, time, composition, and thickness for each region (i.e. target tile) (col. 4, lines 4-10 and 14-19).
It would have been obvious to one of ordinary skill in the art to have each of the plurality of target tiles of Mishin have an individual electrical contact as taught by Abe to gain the advantage of controlling film formation speed, time, composition, and thickness for each target tile.
With respect to claim 2, modified Mishin further depicts in fig. 1 the segmented target assembly further comprises an upper target segment (i.e. outer target segment) having a plurality of target pieces (i.e. tiles) (Abstract; II. EQUIPMENT), wherein fig. 1 also depicts the outer target segment surrounds the inner target segment.
With respect to claim 3, modified Mishin further depicts in fig. 1 the magnet assembly comprises an outer magnet for the outer target segment surrounding an inner magnet assembly for the inner target segment, wherein both the inner and outer magnet assemblies each comprise plural alternating ‘colored’ magnets, where one magnet is a ‘darker color’ than an adjacent ‘lighter color’ magnet, with one of each ‘darker color’ and ‘lighter color’ magnets being a pair, resulting in plural magnet pairs.
With respect to claim 4, the combination of references Mishin and Abe has Abe teaching in fig. 2 a water jacket assembly that allows coolant [6] to flow to cool each magnet [11] and each target tile [12a]-[12d] (col. 3, lines 2-26), and Mishin teaching in fig. 1 the magnet assembly comprises inner and outer magnet assemblies for the respect inner and outer target segments. Thus the combination of references teaches a water jacket assembly that comprises an outer water jacket disposed within the outer magnet assembly to cool both the outer magnet assembly and outer target segment, and an inner water jacket disposed within the inner magnet assembly to cool both the inner magnet assembly and inner target segment.
With respect to claim 5, the combination of references Mishin and Abe has Mishin teaching in fig. 1 that the inner and outer target segments and inner and outer magnet assemblies are all in concentric configurations, and Abe teaching in fig. 2 the water jacket assembly surrounds magnets. Thus the combination of references teaches the water jacket assembly comprises the outer water jacket disposed within the outer magnet assembly to surround concentrically the outer magnet assembly, and the inner water jacket disposed within the inner magnet assembly to surround concentrically the inner magnet assembly.
With respect to claim 6, the combination of Mishin and Abe has Mishin teaching that argon and nitrogen gases are used (II. Equipment), thus a gas assembly to introduce argon and nitrogen gases is present, with Abe teaching in fig. 7 to have a gas assembly be in fluid communication with a gas introduction port (i.e. gas tower) [7] for introducing argon gas into the magnetron system (col. 2, lines 64-66), the gas tower [7] operable to introduce gas into the magnetron system of the combination of references.
With respect to claims 8 and 9, modified Mishin further depicts in fig. 1 (see original non-patent literature document at [https://www.amssb.com/assets/pubs/Manufacturability%20of%20highly%20doped%20Aluminum%20Nitride%20films.pdf] for colored fig. 1) that the plurality of targets for the inner target segment has a first subset having a first material (represented by one color of orange, cyan, or green) and a second subset having a second material (represented by a color different from the first subset). In addition colored fig. 1 shows colors (i.e. materials) of the target tiles arranged in an alternating order, wherein a target tile of the first material (example: green color) is juxtaposed (i.e. close together) between two target tiles of the second material (example: orange color), and a target tile of the second material (example: orange color) is juxtaposed (i.e. close together) between two target tiles of the first material (example: green color).
With respect to claims 10 and 11, modified Mishin further discloses the first material is Al and the second material is Sc (II. EQUIPMENT; III. FILM COMPOSITION CONTORL).
With respect to claim 12, Abe further teaches electrically isolating the target tiles [12a]-[12d] via insulators (col. 2, lines 35-36; col. 3, lines 13-35).
With respect to claims 13 and 14, Abe further teaches electrically isolating the target tiles [12a]-[12d] from each other via ring-like frame (i.e. annular target shield) [14] and cross-shaped frame (i.e. spacers) [13] (col. 3, lines 21-30).
With respect to claim 15, modified Mishin further depicts in fig. 1 the magnet assembly positioned below the segmented target assembly, the magnet assembly having a plurality of magnet pairs (see claim 3 above), and each magnet pair being positioned annularly around a central axis.
Claims 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mishin et al (i.e. Ref1, Manufacturability of highly doped Aluminum Nitride films) and (US Patent No. 6,143,149) as applied to claims 1 and 15 above, and further in view of Mishin (i.e. Ref2, US 2006/0207872).
With respect to claims 7and 16, the combination of references Ref1 and Abe is cited as discussed for claims 1 and 15. However the combination of references is limited in that each magnet pair comprising a vertical magnet and a horizontal magnet is not specifically suggested.
Ref2 teaches in figs. 1a-1b a magnetron system comprising inner and outer target segments [14],[12] each having respective inner and outer magnet assemblies [40],[30] (abstract; para 0026-0031), similar to the magnetron system of Ref1. Ref2 further teaches that each of the inner and outer magnet assemblies [40],[30] comprise at least one horizontal magnet contacts a horizontal pole piece and at least one vertical magnet contacts a vertical pole piece (para 0032 and 0034), with fig. 1a depicting the at least one vertical magnet for each of the inner and outer magnet assemblies [40],[30] is aligned with a central axis (i.e. Z-axis), and the at least one horizontal magnet for each of the inner and outer magnet assemblies [40],[30] is aligned perpendicular to the at least one vertical magnet. Ref2 cites the advantage of each of the inner and outer magnet assemblies comprising at least one vertical and at least one horizontal magnet as allowing for adjustment of film deposition patterns (para 0032 and 0034).
It would have been obvious to one of ordinary skill in the art to incorporate the at least one vertical magnet and the at least one horizontal magnet taught by Ref2 for each magnet of the plural magnet pairs of the combination of references to gain the advantage of adjustment of film deposition patterns.
With respect to claim 17, modified Mishin further depicts in fig. 1 a diameter of the inner magnet assembly is less than a diameter of the outer magnet assembly.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mishin et al (Manufacturability of highly doped Aluminum Nitride films) as applied to claim 18 above, and further in view of Abe (US Patent No. 6,143,149).
With respect to claims 19 and 20, the reference is cited as discussed for claim 18. However Mishin is limited in that the power feedthrough having a plurality of electrical contacts is not specifically suggested.
Abe teaches in figs. 2 and 3A a magnetron system comprising a target electrode (i.e. segmented target assembly) [1] divided into four target electrodes [1a]-[1d] (i.e. electrical contacts) each having a target pieces (i.e. tiles) [12a]-[12d] and magnet (abstract; col. 3, lines 2-26), wherein figs. 3A and 4 depicts the electrical contacts [1a]-[1d] and target tiles [12a]-[12d] arranged in a circle, with the target electrode [1] capable of being divided into more than four target tiles as shown (col. 4, lines 24-29), similar to the magnetron system in fig. 1 of Mishin. Abe also teaches in fig. 2 the target electrode [1] is part of a baseplate assembly defining a housing portion and a power source [3] including a power feedthrough (col. 3, lines 4-5), with fig. 3A depicting the power feedthrough is split into the electrical contacts [1a]-[1d] (col. 3, lines 4-15), with each electrical contact of the electrical contacts [1a]-[1d] contacting a respective target tile of the target tiles [12a]-[12d] to provide power individually to each of the target tiles [12a]-[12d] (col. 2, lines 21-29; col. 3, 11-45). Abe cites the advantage of the plurality of electrical contacts as controlling film formation speed, time, composition, and thickness for each region (i.e. target tile) (col. 4, lines 4-10 and 14-19).
It would have been obvious to one of ordinary skill in the art to have each of the plurality of target tiles of Mishin have an individual electrical contact as taught by Abe to gain the advantage of controlling film formation speed, time, composition, and thickness for each target tile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794